      Case 1:20-cv-02245-EGS-GMH Document 77 Filed 10/21/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ________________________________________
                                                     )
 P.J.E.S., A MINOR CHILD, by and through his         )
 father and Next Friend, Mario Escobar Francisco, )
 on behalf of himself and others similarly situated, )
                                                     )
                            Plaintiffs,              )
                                                     )
                           v.                        ) Civil Action No. 1:20-cv-02245
                                                     )
 CHAD F. WOLF, Acting Secretary of Homeland )
 Security, in his official capacity, et al.,         )
                                                     )
                            Defendants.              )
 ________________________________________ )


                                          ORDER

       Upon consideration of the motion to admit Robert Silverman to appear in this action pro

hac vice, it is hereby ORDERED that the motion is GRANTED.
                                                                   Digitally signed by G.
                                                                   Michael Harvey
                                                                   Date: 2020.10.21
Date: ____________                                                 14:47:59 -04'00'
                                                   ____________________________
                                                          G. Michael Harvey
                                                     United States Magistrate Judge
